Exhibit 10.35
CONSTANT CONTACT, INC.
Form of Performance Stock Option Agreement (Revenue Based)
Granted Under 2007 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Constant Contact, Inc., a Delaware
corporation (the “Company”), on December 1, 2009 (the “Grant Date”) to
[                    ], an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2007 Stock Incentive Plan (the “Plan”), a total of
[                    ] shares (the “Shares”) of common stock, $0.01 par value
per share, of the Company (“Common Stock”) at $[               ] per Share.
Unless earlier terminated or unless this option expires earlier pursuant to
Section 2(a) below, this option shall expire at 5:00 p.m., Eastern time, on
December 1, 2019 (the “Final Exercise Date”).
     It is intended that the option evidenced by this agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”), to
the fullest extent permitted thereby. Except as otherwise indicated by the
context, the term “Participant”, as used in this option, shall be deemed to
include any person who acquires the right to exercise this option validly under
its terms.
2. Vesting Schedule.
     (a) This option will become exercisable (“vest”) as to 25% of the original
number of Unexpired Shares (as defined below) on December 31, 2010 (the “Initial
Vest Date”) and as to an additional 6.25% of the original number of Unexpired
Shares at the end of each successive quarterly period following the Initial Vest
Date until the third anniversary of the Initial Vest Date. Notwithstanding
anything to the contrary herein, on the Initial Vest Date (before this option
shall vest as to any Shares), this option shall:
           (1) expire as to 100% of the Shares if the Company does not achieve
       revenue growth in excess of       % over        revenue;
           (2) expire as to 50% of the Shares if the Company achieves       
revenue growth in excess of       % but not in excess of       %, over       
revenue; and
           (3) not expire as to any of the Shares underlying such performance
stock option if the Company achieves        revenue growth in excess of       %
over        revenue.
The number of Shares underlying the unexpired portion (if any) of this option,
after giving effect to the foregoing clauses (1), (2) and (3), is referred to
herein as the “Unexpired Shares.” As used herein, “revenue” for any period means
the consolidated revenue of the Company for such period, as determined in
accordance with United States generally accepted accounting principles and
reflected on the Company’s audited consolidated statement of operations for such
period.

 



--------------------------------------------------------------------------------



 



     (b) The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Unexpired
Shares for which it is vested until the earlier of the Final Exercise Date or
the termination of this option under Section 3 hereof or the Plan.
     (c) In the event of a Change of Control (as defined below), notwithstanding
anything herein to the contrary, immediately prior to the closing of the Change
of Control, 50% of the then unvested Unexpired Shares shall automatically vest
and become exercisable. In such event, the balance of the unvested Unexpired
Shares shall continue to vest as set forth in Section 2(a) until this option is
vested in full.
          If, following a Change of Control, the Participant’s employment with
the Company is terminated by the Company without Cause (as defined below) prior
to the one year anniversary of such Change of Control, all then unvested
Unexpired Shares shall automatically vest and become exercisable.
     (d) For the purposes of this Agreement, “Change of Control” shall mean
(i) the consolidation or merger of the Company with or into any other
corporation or other entity (other than a merger or consolidation in which all
or substantially all of the individuals and entities who were beneficial owners
of the outstanding securities entitled to vote generally in the election of
directors of the Company immediately prior to such transaction beneficially own,
directly or indirectly, more than 50% of the outstanding securities entitled to
vote generally in the election of directors of the resulting, surviving or
acquiring corporation in such transaction), (ii) the sale of all or
substantially all of the properties and assets of the Company as an entirety to
any other person, or (iii) the sale or transfer, in a single transaction or
series of related transactions, of outstanding capital stock representing at
least a majority of the voting power of the outstanding capital stock of the
Company immediately following such transaction.
3. Exercise of Option.
     (a) Form of Exercise.
          (1) Except as otherwise permitted in Section 3(a)(2) below, each
election to exercise this option shall be in writing, signed by the Participant,
and received by the Company at its principal office, accompanied by this
agreement. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share. Each exercise shall be accompanied by payment in full for the
Shares purchased pursuant to such exercise in the manner provided in the Plan.
          (2) If permitted by the Company at the time of exercise, this option
may be exercised by providing a notice of exercise to a third-party
administrator (as the Company’s agent) by or through any means permitted by the
Company and such third-party administrator from time to time, including, without
limitation, by providing notice of exercise to the third-party administrator by
using the third-party administrator’s Internet website to provide notice of
exercise, and in such event, the notice of exercise may be provided, but shall
not be required to be provided, in writing. For purposes hereof, “third-party
administrator” means E*Trade Corporate Financial Services, Inc. as the Company’s
third-party stock option administrator, or, as

- 2 -



--------------------------------------------------------------------------------



 



applicable, any successor third-party stock option administrator designated by
the Company from time to time.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
     (d) Exercise Period Upon Death or Disability. If the Participant dies or
becomes disabled (within the meaning of Section 22(e)(3) of the Code) prior to
the Final Exercise Date while he or she is an Eligible Participant and the
Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
     (e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this option shall terminate immediately upon the
effective date of such termination of employment. If the Participant is party to
an employment or severance agreement with the Company that contains a definition
of “cause” for termination of employment, “Cause” shall have the meaning
ascribed to such term in such agreement. Otherwise, “Cause” shall mean willful
misconduct by the Participant or willful failure by the Participant to perform
his or her responsibilities to the Company (including, without limitation,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for Cause if the Company determines, within 30 days after the Participant’s
resignation, that discharge for Cause was warranted.

- 3 -



--------------------------------------------------------------------------------



 



4. Tax Matters.
     (a) Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
     (b) Disqualifying Disposition. If the Participant disposes of Shares
acquired upon exercise of this option within two years from the Grant Date or
one year after such Shares were acquired pursuant to exercise of this option,
the Participant shall notify the Company in writing of such disposition.
5. Nontransferability of Option.
     This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6. Provisions of the Plan.
     This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
     IN WITNESS WHEREOF, the Company has caused this option to be executed by
its duly authorized officer. This option shall take effect as a sealed
instrument.

                                      CONSTANT CONTACT, INC.    
 
                       
Dated:
          By:                                    
 
              Name:        
 
              Title:  
 
   
 
                 
 
   

- 4 -



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     By signing below (or by accepting the foregoing option through such other
means as may be established by the Company or its third-party administrator from
time to time, including, without limitation, via the third-party administrator’s
Internet website), the Participant accepts the foregoing option and agrees to
the terms and conditions thereof and acknowledges receipt of a copy of the
Company’s 2007 Stock Incentive Plan.

                  PARTICIPANT:    
 
           
 
                     
 
           
 
  Address:        
 
     
 
     
 
     
 
   

- 5 -